DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 02/28/2022. 

Claim Objections      

Claims 5, 11, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments/remarks filed on 02/28/2022 with respect to claim(s) 13 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) in 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 13-16, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) in view of Kwak et al. (U.S. Pub. 20190349904). 

Regarding claim 13 Golitschek Edler von Elbwart discloses a method for determining a transmission of an uplink signal by a user equipment in a wireless communication system, the method comprising: 
receiving configuration information, related to a periodic signal through a higher layer signal (para. 70, a mobile station receiving an invalid CFI value in one subframe or the two subframes knows that a TDD re-configuration is being indicated and correspondingly proceeds to determine the particular TDD configuration based on the two CFI values), wherein the periodic signal is configured to be transmitted through a set of  symbols within each of slots which are set periodically configured (para. 29, a repetition period of SIB may be indicated. This repetition period indicates the periodicity at which the respective SIB is transmitted. The control information may also include a timer value for timer-based update mechanism); 
monitoring a physical downlink control channel (PDCCH) associated with a slot configuration of a slot to receive slot configuration information for the slot through which the periodic signal is to be transmitted (para. 49-50, In particular, the UE reads the system information to learn about the TDD configuration in its current cell, i.e. which subframe to monitor for measurement, for CSI measure and report, for time domain filtering to get channel estimation, for PDCCH detection, or for UUDL ACK/NACK feedback); and 
performing a process for transmitting the periodic signal in the slot, 
 (para. 8, in FIG. 3, wherein the first downlink slot comprises the control channel region (PDCCH region) within the first OFDM symbols), 
wherein when the set of symbols within the slot is configured to be  a flexible symbol by a higher layer (para. 31, the downlink control channels can be configured to occupy the first 1, 2 or 3 OFDM symbols in a subframe), 
wherein the flexible symbol is a symbol which can be re-configured to be a downlink symbol, an uplink symbol or a flexible symbol according to the SFI index of the PDCCH (para. 183, If therefore a legacy UE assumes from the default (=SIB1) TDD configuration that a DL subframe occurs, it will assume that reference signals are included; if however that subframe is dynamically reconfigured to an UL subframe for new UEs).
Golitschek Edler von Elbwart does not specifically disclose wherein the slot configuration information includes slot format indicator(SFI) index value indicating slot format of the slot. However Kwak teach (para. 104, configuring a set of slot formats for use for dynamic slot format change (e.g., via higher layer signaling generated by processor(s); indicating a first slot format of the set of slot formats (e.g., via a SFI (slot format indicator));
Kwak further teach transmission of the periodic signal in the slot is selectively performed according to slot format indicated by the SFI index value (para. 77, the slot format indication (SFI) carried in the group common PDCCH (e.g., generated by processor(s) 510, transmitted via communication circuitry 520, received via transceiver circuitry 420, and processed by processor(s) 410) can indicate the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH).
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.

Regarding claim 14 Golitschek Edler von Elbwart discloses wherein the periodic signal includes a sounding reference signal (SRS) (para. 183, Legacy as well as non-legacy UEs will use so-called reference signals).
Regarding claim 15 Golitschek Edler von Elbwart do not specifically discloses wherein the PDCCH includes a group common (GC)-PDCCH having a slot configuration for the slot. However Kwak teach, (para. 73, for defining slot format related information, the most flexible technique can be to explicitly indicate the transmission direction, as one of four (e.g., DL, UL, BL (Blank), or SL (Sidelink)) or three (e.g., DL, UL, or other (which can be employed as a flexible symbol for options such as SL or BL)) options, for each symbol in a NR slot. Referring to FIG. 7, illustrated is a diagram showing example combinations for slot formats where each symbol can be one of DL, UL, BL, or SL via explicit indication in group common PDCCH).
Kwak further disclose wherein when set of symbols within the slot is designated as the flexible symbol by the higher layer and the GC-PDCCH is not detected, the transmission of the periodic signal is not performed in the slot 
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Webb in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.
Regarding claim 16 Golitschek Edler von Elbwart do not specifically discloses, wherein the PDCCH includes a group common (GC)-PDCCH having slot configuration information for the slot. However Kwak teach (para. 77, the slot format indication (SFI) carried in the group common PDCCH (e.g., generated by processor(s) 510, transmitted via communication circuitry 520, received via transceiver circuitry 420, , and 
Kwak further teach wherein the transmission of the periodic signal in the slot is not performed when the set of symbols within  the slot is designated as the flexible symbol by the higher  layer and the slot configuration information detected from the GC-PDCCH indicates the set of symbols as the flexible symbol by the SFI index value. (para. 75, when the UE does not detect (e.g., via processor(s) 410 and transceiver circuitry 420) the group common PDCCH (e.g., whether it is or is not generated by processor(s) 510 and transmitted by communication circuitry 520) for a slot, or the group common PDCCH signaling is not present in higher layers, the UE can assume a particular (e.g., default) slot format, which can either be pre-determined (e.g., in a specification) or can be configured by higher layer (e.g., via system information or RRC generated by processor(s) 510). 
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The 
Claim 19 recites an apparatus corresponding to the method of claim 13 and thus is rejected under the same reason set forth in the rejection of claim 13.
Regarding claim 1 the limitations of claim 1 are rejected in the same manner as analyzed above with respect to claim 13.
Regarding claim 2 Golitschek Edler von Elbwart discloses wherein the periodic signal includes a channel status information reference signal (CSI-RS) (para. 49, The TDD configuration applied in the system has an impact on may operations performed at the mobile station and base station, such as radio resource management (RRM) measurements, channel state information (CSI)).
Regarding claims 3-4, 9-10 and 21-22 the limitations of claims 3-4, 9-10 and 21-22, respectively, are rejected in the same manner as analyzed above with respect to claims 15-16, respectively.
Claim 7 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 14.
 claim 25 Golitschek Edler von Elbwart do not specifically discloses wherein: the reception of the periodic signal in the slot is performed irrespective of the detection result of the PDCCH, when the first symbol set is designated as the uplink symbol by the higher layer, and the reception of the periodic signal in the slot is not performed regardless of the detection result of the PDCCH when part or all of the first symbol set is designated as the downlink symbol by the higher layer. However Kwak teach, (para. 65-66, as described in greater detail below, system 500 can facilitate transmission of higher layer signaling configuring group common PDCCH and/or potential slot formats, and reception of group common PDCCH indicating a slot format (e.g., based on the potential slot formats)).
Golitschek Edler von Elbwart and Kwak are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak in the system of Golitschek Edler von Elbwart to be able to dynamically configure and modify the control signaling to allow the user equipments to process and detect the presence of specific configuration to its PDCCH or for a group common PDCCH. The motivation for doing so would have been add flexibility to the uplink/downlink configuration on the network for one or more user terminals.

Claim(s) 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler von Elbwart et al. (U.S. Pub. 20150245246) in view of Kwak et al. (U.S. Pub. 20190349904) further in view of 3GPP TSG-RAN WG1#88bis, R1-1705604, Spokane, WA, USA, April 3-7, 2017: "Contents of group common PDCCH", pp. 1-6, Qualcomm Incorporated hereafter “Qualcomm”. 
Regarding claim 18 Golitschek Edler von Elbwart and Kwak do not specifically discloses the method further comprising: receiving a user specific (US)-PDCCH having uplink scheduling information However Qualcomm teach (section 1, the UE should be able to receive at least PDCCH in a slot, at least if the gNB did not transmit the ‘group common PDCCH’). 
Qualcomm further teaches wherein when the set of symbols within the slot is designated as the flexible symbol by the higher layer and a downlink signal is scheduled for the set of symbols by the US-PDCCH, the transmission of the periodic signal in the slot is performed (section 1, The staring position of downlink data in a slot can be explicitly and dynamically indicated to the UE. FFS: signaled in the UE-specific DCI and/or a ‘group-common PDCCH’. FFS: how and with what granularity the unused control resource set(s) can be used for data).
Golitschek Edler von Elbwart, Kwak and Qualcomm are analogous because they pertain to the field of wireless communication and, more specifically, to transmission configuration and parameters.

Regarding claims 6, 12 and 24 the limitations of claims 6, 12 and 24 are rejected in the same manner as analyzed above with respect to claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471